Appeal from an order of the Family Court, Monroe County (Anthony J. Sciolino, J., for Alex R. Renzi, J.), entered March 12, 2003 in a proceeding pursuant to Family Ct Act article 3. The order placed respondent in the custody of the New York State Office of Children and Family Services for a period of 12 months.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Alex N., 255 AD2d 626, 627 [1998]). Present—Green, J.P., Pine, Hurlbutt, Martoche and Smith, JJ.